Name: Commission Regulation (EEC) No 2945/91 of 7 October 1991 correcting Regulation (EEC) No 2267/91 determining, for tobacco from the 1990 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10. 91 Official Journal of the European Communities No L 280/23 COMMISSION REGULATION (EEC) No 2945/91 of 7 October 1991 correcting Regulation (EEC) No 2267/91 determining, for tobacco from the 1990 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities whereas the Regulation in question should accordingly be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1726/70 (3), and in particular Articles 1 and 2 (4) thereof, Whereas Commission Regulation (EEC) No 2267/91 (4) determines the quantity of tobacco from the 1990 harvest actually produced and the prices and premiums payable under the system of maximum guaranteed quantities ; Whereas a check has shown that an obvious mistake appears in Annex II to that Regulation, the intervention price for a variety being increased rather than reduced ; HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 2267/91 , the figure '2,120' for the intervention price for variety No 23 (Tsebelia) is hereby replaced by ' 1,850'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 11 . 0 OJ No L 254, 14. 9 . 1988, p. 9 . (4) OJ No L 208, 30. 7. 1991 , p. 26.